Citation Nr: 1207586	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-03 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1993 to October 1998 and from November 2000 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision in which the RO denied the Veteran's claim.  The Veteran perfected a timely appeal.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of that hearing has been reviewed and associated with the claims file.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran's pes planus was noted on the service entrance examination.  

2.  The Veteran's pes planus underwent an increase in severity during his military service.  


CONCLUSION OF LAW

Bilateral pes planus pre-existed entrance into active service but was aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. § 3.303, 3.306 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VA's notice requirements apply to all five elements of a service- connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition of the claim for service connection for pes planus, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished. 

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and clear and unmistakable evidence demonstrates that the preexisting disorder was not aggravated.  38 U.S.C.A. § 1111.  38 C.F.R. § 3.304(b) states likewise, but also states "[o]nly such conditions as are recorded in examination reports are to be considered as noted." 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  

The Veteran contends, in essence, that he is entitled to service connection for pes planus because his preexisting pes planus worsened in service.  In this case, the Board finds that the Veteran's pes planus was "noted" as the condition was documented on the service entrance examination for the Veteran's period of active duty service.  Specifically, his 1992 entrance examination report shows that upon clinical evaluation, the Veteran's feet were found to be abnormal and it was noted that he had flat feet, asymptomatic.  

Service treatment records show that the Veteran sought medical treatment for foot pain on numerous occasions and was put on a profile to accommodate his foot issues.  

A March 2006 VA fee-based examination report shows that the Veteran was diagnosed with bilateral pes planus.  

A July 2006 private treatment record shows that in the private doctor's opinion, due to the high level of activities and strain required through a military lifestyle, it was his belief that he may have exacerbated and incited this posterior tibial dysfunction and plantar fasciitis from his activities and the physical nature of his duty.  

A July 2007 VA fee-based examination report shows that the Veteran was diagnosed with bilateral pes planus.  The examiner opined that Veteran's bilateral pes planus was not a result of military service.  He noted that the Veteran's entrance examination dated in December 1992 showed that his feet were flat.  

In February 2008 the same private doctor that submitted the July 2006 written statement and opinion submitted an additional statement and opinion.  The doctor stated that he was sending in this letter to specifically address some of the questions that might be at hand.  He indicated that a large majority of pes planus foot types are asymptomatic, and the Veteran's history does correlate with this.  He only began to exhibit pain and swelling and problems after his service with the military.  His MRI's do not show signs and symptoms, which would be consistent with injuries from wear and tear of the foot and ankle due to his pes planus foot type.  These injuries are not a component due to his pes planus that has a natural evolution.  These occurrences happen only after or with activities, stress, and strenuous function.  He has definite posterior tibial dysfunction.  He has definite signs of compensation due to his pes planus that leads to plantar fascial thickening, plantar fasciitis, chronic spring ligament inflammation, and compensation of his subtalar and ankle joint.  He also has shown in the past a history of ankle pain, which is referred from his pes planus foot type, which leads to his foot and ankle pain.  This issue was not a preexisting issue before he entered military service. He had a pes planus foot type, which 40 percent of the population has and go throughout their normal life asymptomatic.  The difference in this case is that the Veteran was admitted into the military, and his service connected activity resulted in his current day symptomatology.  These are things that do not evolve over night.  These are from wear and tear, which can happen over time.  Causes of aggravation of this kind of pes planus deformity can be wearing unsupportive military boots without orthotics, such as wear and tear of extensive physical training, long and strenuous exercise, and long periods of standing on the feet causing compensatory changes to the foot and ankle.  These can all lead to this chronic condition.  The examiner concluded by saying that it was noted that in rendering his 2006 opinion, he had used the term, I believe.  He asked to please regard his belief as his opinion.  He further stated that he was firm in his opinion of this, and was firm in his belief that this is related to the wear and tear that the Veteran had in the military.  

At the Veteran's October 2011 Board hearing, he testified that while he was serving on active duty, his flat feet were aggravated.  He stated that he complained, on several occasions, about foot conditions.  They let him wear soft tennis shoes, gave him inserts, prescribed Motrin, and put him on profile.  

The pre-induction examination documented a pre-service pes planus.  As such, the Board finds that the Veteran's pes planus preexisted military service.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In this case the evidence clearly shows (see July 2006 and February 2008 statements from the Veteran's private doctor) that the Veteran's pes planus increased in disability during service and this was not due to the natural progress of the disease but rather from the demands of military service.  

The Board further finds that the Veteran's pes planus was aggravated by his military service.  Given the July 2006 and February 2008 opinions, the Board finds that service connection for pes planus is warranted.  The private doctor provided a plausible basis to conclude that the Veteran's pre-existing pes planus was aggravated by the Veteran's military service.  




						            (CONTINUED ON NEXT PAGE)













Accordingly, the Veteran has met his burden of establishing in-service aggravation of his preexisting bilateral pes planus; thus, the presumption of aggravation arises in this case.  38 U.S.C.A. §§ 1153, 5107(b); 38 C.F.R. §§ 3.102, 3.306; Jensen v. Brown, supra; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004; see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  As the record contains no specific finding that the increase is due to the natural progress of the bilateral pes planus, or evidence that rises to the level of "clear and unmistakable evidence" needed to establish a lack of aggravation, the Board is unable to rebut the presumption.  Hence, service connection for bilateral pes planus based on aggravation is warranted.


ORDER

Entitlement to service connection for pes planus is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


